                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


FRANK SNOWDEN,

        Petitioner,

v.                                                                        No. 1:19-cv-01063-JDB-jay

UNITED STATES OF AMERICA,

        Respondent.


           ORDER DENYING 28 U.S.C. § 2241 PETITION WITHOUT PREJUDICE


        Petitioner, Frank Snowden, has filed a petition under 28 U.S.C. § 2241 (the “Petition”),

complaining that the Federal Bureau of Prisons is failing to give him credit toward his federal

sentence for the time he served in federal pretrial detention and in state custody. (Docket Entry

1.) A challenge to the execution of a prisoner’s sentence pursuant to § 2241 must be brought

against the prisoner’s custodian and must be filed in the district in which the custodian is located.

Pierce v. United States, No. 3:12-0121, 2012 WL 1900921, at *2 n.2 (M.D. Tenn. May 24, 2012)

(citing Sutton v. United States, 172 F.3d 873 (6th Cir. 1998)). Snowden is incarcerated at the

Forrest City Federal Correctional Institution, St. Francis County, Arkansas, which is in the Eastern

District of Arkansas. See 28 U.S.C. § 83(a). The Petition is therefore DENIED without prejudice

to refile in the proper district court against Petitioner’s current custodian.

        IT IS SO ORDERED this 28th day of March, 2019.


                                                s/ J. DANIEL BREEN
                                                UNITED STATES DISTRICT JUDGE
